Case: 6:19-cv-00079-GFVT Doc #: 22 Filed: 05/18/20 Page: 1 of 8 - Page ID#: 1520




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

    TERESA L. BRANSON,                              )
                                                    )
          Plaintiff,                                )         Civil No. 6:19-cv-00079-GFVT
                                                    )
    V.                                              )
                                                    )
    ANDREW M. SAUL, Commissioner of                 )         MEMORANDUM OPINION
    Social Security,                                )                 &
                                                    )               ORDER
          Defendant.                                )
                                                    )

                                        *** *** *** ***

         Teresa Lynn Branson seeks judicial review of an administrative decision of the

Commissioner of Social Security, which denied her claim for disability insurance benefits. Ms.

Branson brings this action pursuant to 42 U.S.C. § 405(g), alleging that the Commissioner’s

decision is not supported by substantial evidence. The Court, having reviewed the record and for

the reasons that follow, will DENY Ms. Branson’s Motion for Summary Judgment and GRANT

the Commissioner’s.

                                                   I

         Plaintiff Teresa Lynn Branson filed for disability insurance benefits on November 30,

2016, alleging disability beginning October 10, 2012. [Transcript (“Tr.”) 257.] Her application

was denied on December 2, 2016 and, on April 5, 2017, her claim was again denied on

reconsideration. 1 Id. at 186–89, 191. Shortly after the April 5, 2017 denial, Ms. Branson


1
  Ms. Branson was previously granted a window of disability benefits ending August 1, 2014. [Tr. at 70;
id. at 111.] On appeal of the cessation, summary judgment was granted in favor of the Commissioner. Id.
at 70. So, “while the claimant has an alleged onset date beginning in 2012, her claim is barred by res
judicata from the alleged onset date through the date of the [prior SSA] decision, August 7, 2015.” Id.
Case: 6:19-cv-00079-GFVT Doc #: 22 Filed: 05/18/20 Page: 2 of 8 - Page ID#: 1521




requested a hearing before an administrative law judge. Id. at 198. That hearing was held on

January 10, 2018. See id. at 82. Following the hearing, on August 7, 2018, Administrative Law

Judge Susan Brock returned an unfavorable decision as to Ms. Branson’s claim. Id. at 61–75.

Ms. Branson then requested review from the Appeals Council, which denied the request. Id. at 1.

       To evaluate a claim of disability for Title II disability insurance benefit claims, an ALJ

conducts a five-step sequential analysis. See 20 C.F.R. § 404.1520. The first two steps are

straightforward. First, if a claimant is performing a substantial gainful activity, he is not

disabled. 20 C.F.R. § 404.1520(b). Second, if a claimant does not have an impairment or

combination of impairments which significantly limits his physical or mental ability to do basic

work activities, he does not have a severe impairment and is not disabled as defined by the

regulations. 20 C.F.R. § 404.1520(c). At the third step, the ALJ must determine whether a

claimant’s impairments meet or equal one of the impairments listed in 20 C.F.R. Part 404,

Subpart P, Appendix 1. C.F.R. § 404.1530(d). If so, he is disabled. If not, the analysis proceeds

to the next step. Id. However, before moving to the fourth step, the ALJ must use all of the

relevant evidence in the record to determine the claimant’s residual functional capacity (“RFC”),

which assesses an individual’s ability to perform certain physical and mental work activities on a

sustained basis despite any impairment experienced by the individual. See 20 C.F.R. §

404.1520(e); 20 C.F.R. § 404.1545.

       Fourth, the ALJ must determine whether the claimant has the RFC to perform the

requirements of his past relevant work, and if a claimant’s impairments do not prevent him from

doing past relevant work, he is not disabled. 20 C.F.R. § 404.1520(e). Fifth, the ALJ will

consider whether a claimant’s impairments (considering his RFC, age, education, and past work)

prevent him from doing other work that exists in the national economy. If so, that claimant is



                                                  2
Case: 6:19-cv-00079-GFVT Doc #: 22 Filed: 05/18/20 Page: 3 of 8 - Page ID#: 1522




disabled. 20 C.F.R. § 404.1520(f).

       Through Step 4 of the analysis, “the claimant bears the burden of proving the existence

and severity of limitations caused by her impairments and the fact that she is precluded from

performing her past relevant work.” Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir.

2003). At Step 5, the burden shifts to the Commissioner to identify a significant number of jobs

that accommodate the claimant’s profile, but the claimant retains the ultimate burden of proving

his lack of residual functional capacity. Id.; Jordan v. Comm’r of Soc. Sec., 548 F.3d 417, 423

(6th Cir. 2008).

       In this case, at Step 1, the ALJ found Ms. Branson had not engaged in substantial gainful

activity since the alleged disability onset date. [Tr. 66.] At Step 2, the ALJ found that Ms.

Branson’s severe impairments consisted of anxiety, bipolar disorder, and degenerative disc

disease of the cervical and lumbar spine. Id. At Step 3, the ALJ determined that Ms. Branson

did not have an impairment or combination of impairments that met or medically equaled the

degree of severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

Id. at 67. Specifically, the ALJ found that the “medical evidence d[id] not establish the existence

of” the relevant signs and symptoms with regards to listing 1.04. Id. And, with regards to

listings 12.04 and 12.06, the ALJ found that Ms. Branson failed to present specific medical

evidence sufficient to satisfy the paragraph B or paragraph C criteria. Id. at 67–68. Next, based

on the evidence, the ALJ determined that Ms. Branson had the RFC to perform medium work, as

defined in 20 C.F.R. § 404.1567(c), with certain limitations. Id. at 68–73. At Step 4, the ALJ

acknowledged that Ms. Branson’s impairments prevented her from performing any past relevant

work. Id. at 73. At Step 5, however, after hearing testimony from the neutral vocational expert,

the ALJ found that Ms. Branson could perform other work existing in significant numbers in the



                                                 3
Case: 6:19-cv-00079-GFVT Doc #: 22 Filed: 05/18/20 Page: 4 of 8 - Page ID#: 1523




national economy. Id. at 74. Accordingly, the ALJ concluded that Ms. Branson was not

disabled. Id. at 74–75. Ms. Branson filed this action for review on March 20, 2019. [R. 2.]

                                                II

                                                A

       The Court’s review is generally limited to whether there is substantial evidence in the

record to support the ALJ’s decision. 42 U.S.C. § 405(g); Wright v. Massanari, 321 F.3d 611,

614 (6th Cir. 2003). “Substantial evidence” is “more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir.

1994) (citing Richardson v. Perales, 402 U.S. 389, 401 (1971)). The substantial evidence

standard “presupposes that there is a zone of choice within which [administrative] decision

makers can go either way, without interference by the courts.” Mullen v. Bowen, 800 F.2d 535,

545 (6th Cir. 1986) (quoting Baker v. Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984)).

       To determine whether substantial evidence exists, courts must examine the record as a

whole. Cutlip, 25 F.3d at 286 (citing Kirk v. Sec’y of Health & Human Servs., 667 F.2d 524, 535

(6th Cir. 1981), cert. denied, 461 U.S. 957 (1983)). However, a reviewing court may not

conduct a de novo review, resolve conflicts in the evidence, or make credibility determinations.

Ulman v. Comm’r of Soc. Sec., 693 F.3d 709, 713 (6th Cir. 2012); see also Bradley v. Sec’y of

Health & Human Servs., 862 F.2d 1224, 1228 (6th Cir. 1988). Rather, if the Commissioner’s

decision is supported by substantial evidence, it must be affirmed even if the reviewing court

would decide the matter differently, and even if substantial evidence also supports the opposite

conclusion. See Ulman, 693 F.3d at 714; Bass v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007);

Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389–90 (6th Cir. 1999).



                                                4
Case: 6:19-cv-00079-GFVT Doc #: 22 Filed: 05/18/20 Page: 5 of 8 - Page ID#: 1524




                                                 B

       Ms. Branson presents two arguments as grounds for relief from the ALJ’s unfavorable

decision. She argues (1) that the ALJ erred by failing to address the worsening of her condition

since a prior SSA determination in 2015, and (2), more broadly, that the ALJ’s determination

that she was not disabled was not supported by substantial evidence. [R. 15-1 at 16, 19.]

Distilled down, both arguments largely challenge whether there was substantial evidence to

support the ALJ’s RFC assessment. See id. at 17 (“It is clear the Plaintiff’s abilities are

obviously more restricted.”). Ms. Branson’s disagreements do not warrant a reversal of the

ALJ’s determination.

                                                  1

       The RFC assessment is “an administrative assessment of the extent to which an

individual's medically determinable impairment(s), including any related symptoms, such as

pain, may cause physical or mental limitations or restrictions that may affect his or her capacity

to do work-related physical and mental activities.” Soc. Sec. Rul. 96-8p, 61 Fed. Reg. 34,474,

34,475 (Jul. 2, 1996). More simply, the RFC is “what an individual can still do despite his or her

limitations.” Id. The ALJ, “[i]n assessing the total limiting effects of [the claimant's]

impairment(s) and any related symptoms, [] will consider all of the medical and nonmedical

evidence” in the record. 20 C.F.R. § 404.1545(e). Notably, the ALJ is required to incorporate

only those limitations she finds credible into the RFC assessment. Casey v. Sec'y of Health &

Human Servs., 987 F.2d 1230, 1235 (6th Cir. 1993)).

       Ms. Branson fails to show how any determination made by the ALJ, RFC assessment or

otherwise, was based on inadequate evidence. First, Ms. Branson’s argument that the ALJ did

not address how her condition has deteriorated since 2015 is directly refuted by the ALJ’s



                                                  5
Case: 6:19-cv-00079-GFVT Doc #: 22 Filed: 05/18/20 Page: 6 of 8 - Page ID#: 1525




written decision. Indeed, in her own brief Ms. Branson lays out a significant amount of post-

2015 evidence the ALJ did consider in making the RFC assessment. [See R. 15-1 at 17 (“[E]ven

though the ALJ noted all of these condition [sic], the ALJ makes a finding that these conditions

result in restrictions for medium work.”).] In making the RFC assessment, the ALJ considered

evidence that cut both ways. For example, the ALJ considered medical evidence that Ms.

Branson showed “overt signs of anxiety” and “decreased insight and judgment . . . at times.”

[Tr. 71.] But the ALJ further noted that medical providers continued to recommend conservative

treatment for these impairments and found that “while the diagnos[es] have evolved, the impact

on the claimant’s functioning has remained consistent since the prior decision.” Id. at 71.

Additionally, as to Ms. Branson’s physical impairments, the ALJ noted that examinations “most

often showed normal strength and tone, normal sensation, and normal reflexes, in the upper and

lower extremities, and a normal gait.” Id. (citing various medical treatment exhibits).

        More specifically, Ms. Branson takes issue with the ALJ’s failure to address Ms.

Branson’s schizophrenia and depression diagnoses. [R. 15-1 at 18.] The ALJ’s written decision

reflects, however, that the ALJ considered the previous depression diagnoses and, while not

expressly identifying the schizophrenia diagnoses, considered the medical records which

contained these diagnoses and the resulting mental limitations. 2 [Tr. 71–73 (“[W]hile her

symptoms wax and wane—as is typical for many mental impairments—the claimant has

generally exhibited adequate cognitive and social functioning.”).] The record reflects that ALJ

considered the evidence at issue but, in light of the evidence as a whole, did not accord it the

weight Plaintiff believes proper. This is not error.


2
  Relatedly, Ms. Branson argues these conditions should have been “reported to the Vocational Expert . .
..” [R. 15-1 at 18–19.] But the ALJ need not inform the vocational expert of every potentially relevant
condition. In fact, “[t]he vocational expert is not expected to evaluate the claimant's medical conditions
in making [his or her] determination.” Webb v. Comm'r of Soc. Sec., 368 F.3d 629, 633 (6th Cir. 2004).
                                                     6
Case: 6:19-cv-00079-GFVT Doc #: 22 Filed: 05/18/20 Page: 7 of 8 - Page ID#: 1526




                                                  2

       Similarly, Ms. Branson’s broader contention that the ALJ’s final disability determination

was not supported by the evidence is unavailing. In support of this argument, Ms. Branson

largely restates the evidence regarding her impairments and alleged limitations. [R. 15-1 at 2–

16.] The ALJ weighed this evidence but, as set out above, also weighed evidence which

indicated Ms. Branson did have the ability to perform certain physical and mental work

activities. [Tr. 73 (“[T]he above residual functional capacity assessment is supported by a

totality of the lay and medical evidence, including the medical opinions from Drs. Bruening,

Cutler, and Ford.”). For example, the ALJ found the observations of Ms. Branson’s primary care

providers, “who routinely noted the claimant was well appearing, alert, and oriented,” were more

persuasive than the opinion of Dr. Leigh Ann Ford, a consultative examiner, who provided a

“somewhat vague” assessment of Ms. Branson’s medical limitations. Id. Ms. Branson may

disagree with the conclusions drawn from the evidence but fails to demonstrate why the evidence

relied on by the ALJ was otherwise unreliable.

       At base, Ms. Branson’s concerns with the ALJ’s RFC assessment and related findings are

disagreements with the weight accorded certain evidence in the record. But as the trier of fact in

this context, it was within the ALJ’s discretion to discount certain evidence to the extent it lacked

credibility in light of the totality of the lay and medical evidence. Beavers v. Sec'y of Health, Ed.

& Welfare, 577 F.2d 383, 387 (6th Cir. 1978) (discussing the advantage an ALJ has in making

credibility determinations given her role as finder of fact in the hearing setting); see also Mitchell

v. Comm'r of Soc. Sec., 330 F. App'x 563, 568 (6th Cir. 2009). The question before this Court is

simply whether the ALJ's decision is supported by substantial evidence. See Ulman, 693 F.3d at

714; see also Hall v. Colvin, No. CV 15-181-DLB, 2017 WL 111926, at *3 (E.D. Ky. Jan. 11,



                                                  7
Case: 6:19-cv-00079-GFVT Doc #: 22 Filed: 05/18/20 Page: 8 of 8 - Page ID#: 1527




2017). On review, the Court finds that it is. Because the ALJ properly weighed the evidence in

making her RFC assessment and because substantial evidence supports the RFC determination

and related findings, there is no error.

                                              III

       Each of the determinations made by the ALJ as to Ms. Branson’s claims were supported

by substantial evidence and adequately explained. Accordingly, and the Court being otherwise

sufficiently advised, it is hereby ORDERED that Plaintiff Teresa Lynn Branson’s Motion for

Summary Judgment [R. 15] is DENIED, and the Commissioner’s Motion for Summary

Judgment [R. 21] is GRANTED. Judgment in favor of the Commissioner will be entered

promptly.



       This the 18th day of May, 2020.




                                               8
